Christianson, Oh. J.
(concurring)'. On February 4, 1918, the trial court made an entry in its minutes to the effect that said action “was dismissed without prejudice and without taxable costs on motion of attorney for plaintiff and order of the court.” On the day following, to wit, February 5, 1918, the trial court signed an order for judgment in said action wherein it “ordered that said action be and the same is hereby dismissed, without prejudice to the starting of another action, but .with costs to be taxed in favor of the defendant.” Thereafter the defendant’s attorney prepared and served statement of costs and disbursements, and notice of taxation. The matter was noticed to be heard before the clerk of said *465district court on April 15, 1918. The plaintiff appeared before the clerk and objected to the taxation of costs “on the ground that the action was dismissed without prejudice and without costs, and that at all times that was the understanding upon which the action was to be dismissed and was dismissed.” On April 22, 1918, the clerk of the district court entered judgment, in accordance with the order for judgment, for a dismissal of the action, and taxed costs in favor of the defendant in the sum of $19. On the same day the trial court entered an order, upon the application of plaintiff’s attorney, to the effect “that the matter (of taxation of costs) be referred to and be presented to the court at the next term thereof at La Moure, when both sides may be heard.” The matter was never brought on for hearing. On June 13, 1919, plaintiff’s attorney presented to the court an ex parte application, supported by the affidavit of one of plaintiff’s attorneys, that the order of judgment and judgment formerly made and entered be vacated and set aside, and that a new order for judgment be entered or that the former “order be reformed to the effect that said action be dismissed without prejudice and without costs to either party.” The trial court, without any notice whatever to the defendant, made an order to the effect “that the order heretofore entered by this court dismissing without prejudice and with costs to the defendant, and the judgment entered and docketed on said order, and the execution issued out of the district court in said La Moure county, be and the same hereby are vacated and set aside and declared to be null and void and of no force and effect.” The defendant has appealed from such order.
While there seems to be grave doubt as to the power of the district court to amend the judgment upon an ex parte application in the manner, and under the circumstances, in which it was ordered in this case (Black, Judg. 2d ed. § 164; 23 Cyc. 87.8; 15 R. C. L. p. 674, § 126), that question is not — nor is any question as to the correctness or validity of the order — before this court. For, by the plain words of our statute, “orders made by the district court or the judge thereof without notice are not appealable.” Comp. Laws 1913, subd, 5, § 7841. Hence, the appeal should he dismissed.
Birdzexl, J., concurs.